 

Exhibit 10.2

 

FIRST AMENDMENT TO OPTION AGREEMENT

 

This First Amendment to Option Agreement (the “First Amendment”) is made as of
the 13th day of August, 2018, by and between OneClick International, LLC, a
Florida limited liability company (“Company”), and Delavaco Partners Inc., an
Ontario corporation (“Grantor”).

 

RECITALS:

 

A.

Company and Grantor are parties to an Option Agreement, dated January 5, 2018
(the “Option Agreement”), pursuant to which Grantor granted to Company an Option
to acquire the Unitron Assets.

 

B.

Company and Grantor have agreed to adjust the Purchase Price to be paid by
Company to Grantor in connection with Company’s exercise of the Option and in
accordance with Section 2 of the Option Agreement.

 

NOW THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Company and Grantor hereby agree
as follows:

 

1.Any term or phrase with an initial capitalized letter shall have the meaning
given it by this First Amendment, or if not so defined, shall have the meaning
given it by the Option Agreement.

 

2.All references in the Option Agreement to the common stock of InfoSonics
Corporation, a Maryland corporation, and securities convertible into such common
stock shall hereby refer to the common stock of Cool Holdings, Inc. (“Cool
Holdings”) and securities convertible into the common stock of Cool Holdings.

 

3.The third and fourth “WHEREAS” clauses in the recitals to the Option Agreement
are hereby deleted in their entirety and the following clauses are substituted
in lieu thereof:

 

“WHEREAS, on the Unitron Closing Date, Company paid $2,050,000 of the Unitron
Purchase Price to the Unitron Sellers on behalf of Grantor (the “Initial Company
Payable”);

 

WHEREAS, after the Unitron Closing Date and as of August 10, 2018, Company paid
directly to the Unitron Sellers on behalf of Grantor $1,450,000 of the Unitron
Purchase Price (the “Additional Company Payable”, and added together with the
Initial Company Payable, the “Company Payable”);

 

1

--------------------------------------------------------------------------------

 

WHEREAS, upon payment of the Initial Company Payable and advancement of the
$200,000 Notes, a total of $2,400,000 of the Unitron Purchase Price remained
outstanding after the Unitron Closing Date, which, upon mutual agreement of the
relevant parties, was adjusted to $2,318,000;

 

WHEREAS, upon payment of the Additional Company Payable by Company, $868,000 of
the Unitron Purchase Price remained outstanding, which, upon mutual agreement of
the relevant parties, was adjusted to $600,000 (the “Unitron Purchase Price
Balance”, and added together with the $200,000 Notes, the “Unitron Payables”);”

 

4.After the seventh “WHEREAS” clause in the Option Agreement, the following
WHEREAS clause is hereby inserted:

 

“WHEREAS, InfoSonics changed its name to Cool Holdings, Inc. (“Cool Holdings”)
and as a result of a one-for-five reverse stock split of its shares, the number
of shares of common stock of Cool Holdings issuable upon exercise of this Option
to the former Cooltech shareholders is 625,000 (including securities convertible
into common stock);”

 

5.The third sentence of Section 2 of the Option Agreement is hereby deleted in
its entirety and the following sentence is substituted in lieu thereof:

 

“Upon exercise of this Option during the Option Period, in accordance with
Section 7 below, Company shall pay Grantor, in consideration for the transfer of
the Unitron Assets to Company, an aggregate sum of Four Million Three Hundred
Thousand Dollars ($4,300,000), subject to adjustment as set forth herein (the
“Purchase Price”), in the form of: (i) cancellation of the Company Payable,
which represents $3,500,000; and (ii) the assumption of the Unitron Payables,
which represents the $200,000 Notes and the Unitron Purchase Price Balance.”

 

6.In Section 8 of the Option Agreement, the reference to InfoSonics is hereby
changed to Cool Holdings and the number of shares of common stock is hereby
revised from 3,125,000 to 625,000.

 

7.Except as amended hereby, all of the terms, covenants, and conditions of the
Option Agreement shall remain in full force and are hereby ratified and
confirmed. This First Amendment may be executed in counterparts, each of which
shall be deemed an original, which together shall constitute one and the same
agreement.  The exchange of copies of this First Amendment and of signature
pages by facsimile or portable document format (pdf) shall constitute effective
execution and delivery of this First Amendment as to the parties and may be used
in lieu of the original First Amendment for all purposes.

 

 

[Remainder page intentionally left blank.  Signature page follows.]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

 

DELAVACO PARTNERS INC.

ONECLICK INTERNATIONAL, LLC

 

 

 

 

By:     /s/ Catherine DeFrancesco

By:      /s/ Mauricio Diaz

Name:  Catherine DeFrancesco

Name:  Mauricio Diaz

Title:  Director

Title:  Manager

 

 

 

 

 

 

 

 

 

 

 

3